Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Three months ended March 31, 2009 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ (164 ) $ (164 ) Plus: Interest included in expense(b) 5,121 5,121 One-third of rental expense(c) 73 73 Adjusted “earnings” $ 5,030 $ 5,030 Fixed charges: Interest included in expense(b) $ 5,121 $ 5,121 Interest capitalized 12 12 One-third of rental expense(c) 73 73 Total fixed charges $ 5,206 $ 5,206 Ratio of earnings to fixed charges 0.97 Preferred stock dividend requirements $ − Ratio of earnings before provision for income taxes to earnings from continuing operations (0.15 ) Preferred stock dividend factor on pre-tax basis $ − Fixed charges 5,206 Total fixed charges and preferred stock dividend requirements $ 5,206 Ratio of earnings to combined fixed charges and preferred stock dividends 0.97 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (1)
